DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 09/27/2019.
Claims 1-21 have been examined. Note that there are two claim 18’s with the second 18 being identified as claim 21 in the rejections below. 

Abstract
The abstract of the disclosure is objected to because of the use of self-evident clauses. The first sentence of the Abstract reads "The current invention is a mobile smartphone application is to make carrying cents and storing cents more convenient for people by taking physical cents and turning it into cryptocents”. The abstract should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," and in this case “The current invention”. Correction is required.  See MPEP § 608.01(b).

Claim Objections
The claims are objected to because of the following minor informalities: 
There are two claims labeled “Claim 18”. The office will interpret the second “Claim 18” to be “Claim 21” and future amendments to claims should maintain the numbering sequence with the  second “Claim 18” to be “Claim 21” since the numbering of claims must be in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  
Dependent claims 2-14 should change “A system according to” to “The system according to”.
Dependent claims 16-19 should change “A device according to” to “The device according to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of keeping track of loose change without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1, 15, and 20 and all claims which depend from it are directed toward an apparatus. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “storing cents after purchases to be redeemed later”. 
Claim 15 comprises inter alia the functions or steps of “storing cents after purchases to be redeemed later”.
Claim 20 comprises inter alia the functions or steps of “storing cents after purchases to be redeemed later, having the users set up profiles, allowing the transferring of the stored cents, having a unique identification code attached to an account where the cents is transferred to, where the unique identification code is scanned and the system will confirm that the transfer was successful, and having a menu bar where the menu bar will have one or more function tabs from the group of account activity, transfer to, deduct, individual cents, how to and black book”.

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Keeping track of loose change is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [page 3-5]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-14 and 16-19, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Claim Interpretation - Intended Use or Intended Results
In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted as broadly as their terms reasonably allow. See MPEP § 2111.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988
F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Pruter, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969). See MPEP § 2111.

All claim limitations have been considered. Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art. The following language is interpreted as not further limiting the scope of the claimed invention. See MPEP 2106 II C.
Language in a method claim that states only the intended use or intended result, but the expression does not result in a manipulative difference in the steps of the claim. Language in a system claim that states only the intended use or intended result, but does not result in a structural difference between the claimed invention and the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim. Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Interpretation – “Allowing”, “FOR” doing something, “TO do something”
Claim limitations that employ phrases of the type “Adapted to”, “Adapted for” “Capable of”, “Sufficient to” are typical of claim limitations which may not distinguish over prior art according to the principle.  It has been held that the recitation that an element is “adapted to” perform or is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. Additionally, claims which use the phrases of the type “FOR” doing something or “TO” do something does not positively recited that the functional limit is actually performed or has been performed, but only that function may occur (future tense). [see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation and 2111.04 ]. The claims are replete with statements of intended use. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hamelton (PGPub Document No. 20180101839) in view of Ahmed (PGPub Document No. 20160247131).
As per claim 1, Hamelton teaches a system ([0007] [0013]) comprising; a computing device having a system that resides in non-transitory memory ([0013] [claims 1 and 4]); storing cents (coin storage) in an electronic form after purchases to be redeemed later  ([0007] [0013] [0018] [claims 1 and 4] The phrase “to be redeemed later” is a statement of intended use and not a functional or structural claim limit.).

Hamelton teaches the use of an interface ([0007]) but does not further describe the display.

Ahmed teaches a system having a display unit, input function  ([0112] 0115 0119]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the display as found in Ahmed with that of Hamelton in order to provide the user with a more options and efficiency during the transfer of funds. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Hamelton teaches a system according to claim 1 having the users set up profiles ([Figure 1, element 104] [0001 0013]).

As per claim 3, A system according to claim 1 allowing the transferring of the stored cents ([0013] “…The commercial bank issues the at least one user with at least one coin card, wherein the coin card is 
preferably made up of plastic containing at least one identifying code, such as card number, signature panel, barcode or magnetized strip…).

As per claim 4, Hamelton teaches a system according to claim 1 having a unique identification code  attached to an account where the cents is transferred to ([0013] “The present invention is for a coin card which 
enables the at least one user to create an account in at least one commercial bank, wherein the account is exclusively for the storage of change from cash transactions, wherein the account further enables the at least one user to transfer money from the coin account to another account“).

As per claim 5, Hamelton teaches a system according to claim 4 where the unique identification code is a barcode ([0013]).

As per claim 6, Hamelton teaches a system according to claim 4 where the unique identification code is scanned and the system will confirm that the transfer was successful ([0013] “…The at least one user while making purchases with cash, scans the coin card issued to him/her by the  commercial bank at the scanning machine informing that the change under a dollar left after the purchase is to be transferred to the at least one user's account for storage on the coin card..”).

As per claim 7, Ahmed teaches a system according to claim 1 having a menu bar (shown in [Figure 5]).

As per claim 8, Note that the limits of this claim are non-functional descriptions of a menu bar and not a functional or structural claim limit.

As per claim 9, Hamelton teaches a system according to claim 8 where the account activity reviews (tracks) transaction ([0007 0013]).

As per claim 10, Hamelton teaches a system according to claim 8 where transfer to function transfers cents to from a bank account or another ([0013] “…wherein the account further enables the at least one user to transfer money from the  coin account to another account”).

As per claim 11, Hamelton teaches a system according to claim 8 where deduct function deducts (withdraw) cents for tax ([Abstract] The phrase “for tax” is a statement of intended use and not a functional or structural claim limit.).

As per claim 12, 
Note that the limits of this claim are non-functional descriptions of a cents function bar and not a functional or structural claim limit.

As per claim 13, 
Note that the limits of this claim are non-functional descriptions of a how to  function bar and not a functional or structural claim limit.

As per claim 14, Hamelton teaches a system according to claim 8 where the black book function is to store records of each individual account activity ([0013] “…wherein the account further enables the at least one user to transfer money from the coin account to another account” The phrase “to store records of each individual account activity” is a statement of intended use and not a functional or structural claim limit.).

As per claim 15, Hamelton teaches a device a card with memory (coin card [0001] [0013]) The phrase “which is used to store cents in an electronic form after purchases to be redeemed later” is a statement of intended use and not a functional or structural claim limit.


The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 16, Hamelton teaches a device according to claim 15 where the card is a chip and signature card ([claim 2]).
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 6.

As per claim 17, Hamelton teaches a device according to claim 15 where the card is a chip and pin card (password [0013 0016 0018] [claim 2]).

As per claim 18, Hamelton teaches a device according to claim 15 where the card will work with one or more of a group of square readers, magnetic stripe reads, near field communication, magnetic secure transmission, EMV Terminal (Europay, Mastercard, Visa) CAP (chip authentication program) (password [0013 0016 0018] [claim 2]).

As per claim 21, 
Note that the limits of this claim are non-functional descriptions of a digital token and not a functional or structural claim limit.

As per claim 19, Hamelton teaches a device according to claim 15 is a standard card size is CR80 ([claim 2] The examiner takes the position that prior art indicates the use of credit cards and that credit cards are of standard size.).

As per claim 20, The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
08/06/2022